DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/1/22 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no date has been provided for the non-patent literature. Additionally, the videos cited have been misplaced on the IDS as US Patent Application Publications.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The video links/urls themselves were able to be accessed and viewed by the examiner.

Drawings
The drawings were received on 8/1/22.  These drawings are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:  The paragraph numbers in the middle of the claim should be removed. Additionally, the verb tense is inconsistent and the grammar is improper. Some representative examples of this include line 5, “wherein having a longitudinal and latitudinal value” and lines 20-21, “the key receives increased pressure and diminished in latitudinal value.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure lacks support for “sheet metal” and “nearly flattened” as recited in line 5.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim preamble recites “a mechanism for creating rigidity between segments comprising of a key”. The claim further recites “wherein said key is functionally connected to a segment” and “wherein, while segments are deploying in a forward motion, the key receives increased pressure… wherein once said segment has passed the key…” Rather than simply claiming the structure of the key itself, the claim seems to be reciting method steps. The claim is an improper hybrid claim, wherein it is unclear if a method of creating rigidity between segments is being claimed or the structure of the key is being claimed. Further, it is unclear if the key is being claimed in combination with the segments or if Applicant intends to claim the key in subcombination with a functional recitation of the segments.
The phrase "such as" on line 12 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claim is replete with claim terms lacking antecedent basis. Examples include “the inner wall and the outer segment” in line 6, “said M-shaped mechanism” in line 8, “the inner wall” in line 11. It is unclear if a previously introduced structure is being referenced or if a new structure is being introduced. The claim should clearly reflect antecedence (e.g. with the article said” or “the”) or differentiate newly introduced claim terms and structure from previous terms and structure (e.g. “an M-shaped mechanism”).
Line 13 of the claim recites “and the opposite may be end left unsecure”. It is unclear what is being claimed.

Response to Arguments
Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument about the IDS, the IDS remains in improper format. The vimeos are NPL, for which a copy must be provided as well as a date.
The original disclosure has no support for any of “resilient” or “sheet metal” or “flattened”. These limitations should be removed from the amended claim and specification. The examiner emphasizes that no new matter should be introduced in any of the specification, drawings or claims. Amending the specification and drawings to include support for claim limitations does not overcome the 112(a) new matter rejections.
The claim remains in improper hybrid form. “A mechanism for creating rigidity between segments” is the preamble, while the remainder of the claim includes action verbs indicative of method steps like “wherein said key receiving pressure from opposing segment walls [emphasis added by the examiner]”. Functional claim recitations should be set forth as, for example, “when said key receives pressure from opposing segment walls it creates tension holding said key static in between the two juxtaposed segments”.
	The applicant’s remarks and supporting videos have resolved the examiner’s lack of understanding of operation and overcome the scope of enablement rejection set forth in the prior office action.

Allowable Subject Matter
No prior art rejection can be made based on the examiner’s best understanding of the invention. Prior art springs lack the combination of the claimed structure deployed between segments as specified.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633